Citation Nr: 0612919	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory problem.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2001 and 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The Board in July 2005 remanded this case for additional 
development.  Following development, the case was returned to 
the Board.

The issue of entitlement to service connection for an upper 
respiratory problem is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on his part.


The appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDING OF FACT

At a January 2006 hearing before the Board the veteran 
withdrew his claim of entitlement to service connection for a 
right eye disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran.  38 C.F.R. § 20.204.  The veteran has withdrawn 
his appeal to the issue of entitlement to service connection 
for a right eye disorder.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration 
regarding that issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding entitlement to service connection for a 
right eye disorder is dismissed.



REMAND

Review of service medical records reflect that the appellant 
noted a history of chronic colds and coughs on his enlistment 
examination.  He was treated in service in February 1976, 
October 1977 and January 1978 on several occasions for upper 
respiratory infections, and rhinorrhea.   Post-service 
medical records indicate that the appellant is currently 
diagnosed with chronic sinusitis and allergic rhinitis, and 
that he has received treatment intermittently since at least 
the early 1980s.  

Subsequent to the January 2006 Travel Board hearing, a March 
2006 medical opinion was received from James H. Liu, M.D., 
FAAP.  Dr. Liu stated that after a review of the service 
medical records, it was his opinion that it was at least as 
likely as not that the veteran's current chronic rhinitis was 
due to or developed while in service.  While Dr. Liu noted 
his review of the service medical records, there is no 
indication that he reviewed all of the evidence of record.  
Therefore, the Board finds that the RO should contact Dr. Liu 
and obtain copies of any medical evidence he used in 
developing his opinion.  

Further, the veteran has not yet been afforded a VA 
examination, and the medical evidence of record is 
insufficient for the Board to render a decision on 
relationship between any currently diagnosed upper 
respiratory condition and service. A VA examination, with 
medical opinion, is necessary to decide this claim.  See 38 
U.S.C.A. § 5103A.  

Finally, the Court has held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of 
the elements of a claim including notice regarding how 
disability ratings and effective dates are assigned if 
benefits are awarded.  Dingess  v. Nicholson, 19 Vet. App. 
473 (2006).  However, in this case, the notice provided to 
the veteran is inadequate as regards these elements.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish a disability rating and 
an effective date if service connection is awarded.

Accordingly, the appeal is REMANDED for the following 
actions:

1. The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses for all health care providers, 
VA and private, who may possess 
additional records pertinent to the claim 
on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the appellant which have 
not been secured previously.  This 
includes, but is not limited to securing 
any pertinent records from James H. Liu 
M.D., of Houston, Texas, as well as 
attempting to secure any pertinent 
Houston VA Medical Center records dating 
from 1979 to 1980.  If the RO is 
unsuccessful in obtaining any private 
medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  If any federal records cannot 
be secured a formal written 
unavailability memorandum must be 
prepared.

3. Thereafter, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the nature and etiology of 
any diagnosed upper respiratory 
disorders, to include rhinitis.  The 
claims folder must be provided to and 
reviewed by the examiner.  Following the 
examination the examiner must opine 
whether it is at least as likely as not, 
that is, is there a 50/50 chance, that 
any current upper respiratory disorder is 
related to service.  A complete rationale 
must be provided for any opinion offered.  
In providing any opinion the examiner 
must comment and discuss the veteran's 
history noted at enlistment, Dr. Liu's 
medical opinion, the appellant's in-
service treatment for upper respiratory 
conditions, and his postservice 
complaints and treatment.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner's report.  If the report does 
not include all adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

5.  Thereafter, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


